Citation Nr: 0008764	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  The appellant is the veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to special monthly 
compensation based on the need for aid and attendance or 
being housebound.  In a November 1998 rating decision, 
housebound benefits were granted, effective from June 15, 
1998.  In March 1999, aid and attendance benefits were also 
granted for a period from July 9, to September 18, 1998, when 
the appellant was a patient in a nursing home.  The 
appellant, through her guardian, has continued her appeal for 
aid and attendance benefits.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The impairment resulting from the appellant's 
disabilities is such that she requires the care or assistance 
of another on a regular basis.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are met.  38 U.S.C.A. § 
1311 (West 1991 & Supp. 1999); 38 C.F.R.§§ 3.351, 3.352 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the appellant's claim that her 
disabilities have rendered her in need of regular aid and 
attendance is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
her claim.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, and that no 
further assistance to the appellant is required in order to 
comply with 38 U.S.C.A. § 5107(a).

Increased Dependency and Indemnity Compensation (DIC) 
benefits are payable to a surviving spouse by reason of being 
in need of aid and attendance, which is defined as 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another individual.  A claimant 
is considered to be in need of regular aid and attendance if 
he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
regular aid and attendance.  38 U.S.C.A. § 1311(c); 38 C.F.R. 
§ 3.351(a), (b) and (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of a 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, either physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which a claimant is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that a claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1999).

The appellant's application for aid and attendance benefits 
was received in July 1997.  With her application was a July 
1997 report of hospitalization at a private facility showing 
that she had been living alone and unattended by a private 
physician for the past 40 years.  She was admitted through 
the emergency room after having been brought in by a friend.  
The appellant had been incontinent of urine for the past two 
to three days and had other symptoms of nausea and 
generalized weakness.  Her strength had gradually decreased.  
She had fallen several times over the past several days and 
remained in bed for the last two days.  She fell 
approximately once a week.  It was noted that she had been 
living independently and able to care for herself until this 
recent illness.  This included an ability to cook and clean 
for herself and to wash herself.  During the course of 
hospitalization, it was determined that the appellant had a 
urinary tract infection that had caused dehydration and 
generalized weakness with increasing falls.  Her treating 
physician, John M. Sheehan, M.D., indicated that he would try 
to mobilize her with a walker, but she would probably require 
social work intervention prior to discharge as she might 
require some assistance at home.  

A statement regarding aid and attendance benefits, dated in 
July 1997, was also submitted by Dr. Sheehan.  He indicated 
that the appellant was effectively housebound.  He stated 
that she required assistance with activities of daily living, 
including bathing and feeding, and commented that her poor 
diet contributed to an increasing number of falls.  Dr. 
Sheehan further stated that the appellant required the 
services of a home health aid or attendant or family member.  
The diagnoses were urinary tract infection and generalized 
weakness.  There were no reported restrictions on the use of 
the upper or lower extremities, but there were signs of 
advancing age, i.e., the appellant fell once or twice per 
week.  

A June 1998 statement was received from Dr. Sheehan, in which 
he stated that the appellant suffered from chronic 
obstructive pulmonary disease (COPD), which caused 
disability.  

The appellant was hospitalized at a private facility from 
June to July 1998.  At that time, she was admitted via the 
emergency room having been brought by ambulance following a 
fire at her home.  She had apparently fallen asleep while 
smoking.  A significant amount of fire damage had occurred in 
her apartment.  An aggravation of her COPD due to smoke 
inhalation was diagnosed.  In addition, atrial fibrillation 
was noted.  The hospital summary indicates that the appellant 
would not be able to manage at home.  She was transferred to 
a health care center.  

In June 1998, the administrator of Heritage Park Health Care 
Center reported that the appellant required twenty-four hour 
care and supervision for COPD, atrial fibrillation, and a 
history of diverticulitis.  

In September 1998, a case manager at Tanglewood Manor Adult 
Home indicated that the appellant had moved into that 
facility on September 18, 1998.  She required the supportive 
services of the adult home, including preparation of meals, 
medical assistance and supervision, housekeeping service and 
minimal personal care that was described as one bath per 
week.  The statement concluded that, while the appellant no 
longer needed skilled nursing care, she could no longer live 
alone.  

An additional statement regarding the appellant's need for 
aid and attendance, dated in October 1998, was submitted by 
Dr. Sheehan.  He indicated that the appellant needed a cane 
for ambulation and had shortness of breath on exertion.  
Diagnosed disabilities included COPD and colitis.  She was 
able to leave the immediate premises with assistance and 
could walk 10 to 20 feet without assistance.  She was able to 
feed herself, but had difficulty swallowing due to dentation.  
She had poor balance, decreased memory, and shortness of 
breath, which was considered by the doctor to be pathology 
that affected her ability to perform self-care.  

By rating action dated in January 1999, the RO found that the 
appellant was not competent to handle the disbursement of her 
funds.  A guardian was appointed.  

A field examination was conducted in February 1999.  The 
appellant was 81 years old.  Diagnoses included COPD, history 
or urinary tract infection and heart problems.  She was 
oriented to all three spheres and had no physical 
limitations; however, the case manager confirmed that she 
showed increased memory loss.  She could not be trusted with 
much money because of her memory loss.  She was in need of a 
supervised living environment to ensure her necessities of 
everyday living.  The field examiner indicated that he 
questioned the appellant's need for aid and attendance.  

Review of the record shows that the appellant is no longer 
able to live on her own as she apparently did for many years.  
While she does not need constant care, this is not a 
requirement for a finding that she needs aid and attendance.  
It is only necessary that she meet some of the criteria, 
including an inability to protect herself from hazards or 
dangers incident to her daily environment.  The fact that she 
negligently caused a fire in her home is strong evidence that 
she is not able to do so.  She also has increasing memory 
loss, problems with falls, and is unable to live alone.  
Under these circumstances, giving the appellant the benefit 
of the doubt that is her statutory right, the Board finds 
that she is in need of aid and attendance of another and the 
claim is granted.  38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted, subject to the 
laws and regulations governing the payments of monetary 
benefits. 


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

